DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8 – 12, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0124054 to Yamase et al. (hereinafter referred to as Yamase) in view of US Patent Application Publication No. 2015/0090653 to Kotale et al. (hereinafter referred to as Kotale).
	In regard to claim 1, as shown in figures 3 – 5, Yamase discloses a filter apparatus (12) capable of being used to filter a stream of gas. The filter apparatus includes a head (20) and a bowl (22). The head (20) includes an inlet and an outlet (26, 28). As shown in figure 4, the head includes a first flow conduit (32) connected to one of the inlet and outlet, and a second flow conduit (30) connected to the other of the inlet and outlet. The first fluid conduit (32) can be considered to be defined, at least in part, by a chimney, as broadly recited in the claim. Yamase, however, does not show a chimney with an outer surface having a recess with an O-ring seal provided in the recess. Yamase provides an O-ring seal (92) in an annular recess of the filter cartridge which forms a seal with an inner surface of the chimney (also shown in figure 13). There is no evidence exactly how the seal is formed is critical. Having the recess on the chimney or the filter cartridge and having the chimney radially inside or outside of the filter cartridge would not affect the ability of a seal to be formed. One of ordinary skill in the art would reasonably expect providing an O-ring seal in a recess on the outer surface of the chimney with a surface of the filter cartridge surrounding the outer surface of the chimney forms a mere rearrangement of parts that has no effect on the function of the filter apparatus as an effective seal would equally be formed between the chimney and the filter cartridge. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamase to include the O-ring seal in a recess on an outer surface of the chimney as this represents a mere rearrangement of parts that does not affect the function of the filter apparatus. In such an arrangement, the annular recess in the chimney retains the O-ring seal. 
	The filter apparatus includes a filter for filtering a gas flow through the filter apparatus which includes the bowl (22) and a filter cartridge (24). The bowl (22) is connectable to and sealable relative to the head (20) for containing the filter. As best shown in figure 5, the bowl (22) includes an opening defined by a rim. The filter cartridge (24) can be considered to support the filter. The filter cartridge (24) includes an upper part (82), a lower part (84), and a filter element (80) for filtering gas flowing through the filter apparatus. The filter cartridge (24) is a single unit and the upper part (82) can be considered to be joined to the lower part (84) by a connection so as to support the filter element (80). As shown in figures 3 – 5, the upper part includes an inner rim (not numbered) which defines an annular surface and an outer rim that is formed by the guide walls (94), which can be considered to be connected to the inner rim by a plurality of radially extending vanes. As discussed in paragraph [0096], the guide walls (94) form a bayonet type connection with the hooks (64) on the rim of the bowl (22). This connection prevents the filter cartridge from being retained by the filter head via stiction between the O-ring seal on the chimney and the cartridge during disassembly of the bowl from the head. Yamase, however, does not disclose forming this connection using a plurality of clips on the outer rim of the upper part, with two of the clips including a flange which resiliently engages the rim of the bowl. Kotale discloses different embodiments for securing a filter element (102) in a bowl (104). As discussed in paragraph [0074], the first embodiment (figures 1 – 3) shows a snap connection between the filter element and the bowl and the second embodiment (figures 4 – 6) discloses a bayonet connection between the filter element and the bowl. As shown in figures 1 – 3 and discussed in paragraph [0075] – [0078], a male snap connector portion (174) engages a female snap connector portion (176) to form the snap connection. As discussed in paragraph [0078], the snap connection can allow for a filter element to be replaceable. Thus, a snap connection is equivalently known in the art as a bayonet connection for connecting a filter element, or cartridge, to a bowl. Predictably, the guide walls in Yamase could be formed to include a male connector portion and the rim of the bowl could be formed to include a female connector portion. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bayonet connection in Yamase with a snap connection formed by including a male connector portion, or clips, in the guide walls as suggested by Kotale as this represents an equivalently known means in the art for forming a connection between a filter cartridge and a bowl. Yamase includes multiple guide walls and thus the combination would include a plurality of clips. In the combination, the guide walls can be considered to form a flange that resiliently engages the rim of the bowl. 
	In regard to claim 5, like the guide (94) walls in Yamase, the plurality of clips in the combination would be equally distributed about the circumference of the outer rim. 
	In regard to claims 8 – 10, as shown in figures 3 – 5 of Yamase, the bowl (22) includes a plurality of attachment lugs (58) at an upper end thereof. The plurality of attachment lugs (58) are shown to be equally distributed about the circumference of the upper end of the bowl. At least one of the plurality of attachment lugs is shown to have an axial extension, and thus is considered to be capable of providing orientation control when attaching the bowl to the head. 
	In regard to claims 11 and 12, as shown in figures 3 – 5 of Yamase, an O-ring seal (66) is provided in an annular recess on an outer surface of the bowl, adjacent the rim. 
	In regard to claim 16, it is noted that the filter apparatus of Yamase and Kotale includes all of the required structural features and can be considered to form a “filter-regulator”, as broadly recited in the claim. Additionally, it is noted that Yamase discloses an embodiment (figure 13) that is a filter-regulator. 
	In regard to claim 17, as shown in the embodiment of figure 13 of Yamase, the head can be formed to include a regulator assembly. 
	In regard to claim 19, as shown in figure 13 of Yamase, the regulator assembly includes a valve pin (244), a valve body (250), a valve seat which is formed by a bottom surface of the main body (86), a valve spring (252), and a valve retainer which is formed in the retaining member (88). The valve pin (244) acts upon the valve body (250) to seal against the valve seat, wherein the valve is biased closed by the valve spring (252). 
	In regard to claim 21, as discussed above, the combination of Yamase and Kotale discloses a filter apparatus that has all of the structural features of the claimed filter apparatus and regulator assembly. The kit can be considered to require two of the same structures as both the filter apparatus and regulator are recited to include the same limitations. Thus, two of the devices of Yamase and Kotale can be considered to form an “air preparation kit”, as broadly claimed.

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 18 and 20, the examiner generally agrees with applicant’s arguments. Yamase includes a shaft holder (250) in the filter cartridge, which retains the valve pin. There is no teaching or suggestion in Yamase for the valve pin to capable of being retained in the head when the bowl is disassembled from the head. 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with applicant’s arguments (see pages 6 – 9 of the reply filed March 21, 2022) in regard to the patentability of claim 1. Applicant firstly argues that the fluid conduit (32) cannot be considered a chimney. The examiner considers a chimney to generally be a vertical channel or pipe capable of conducting gas upward. It is not clear how applicant is defining the term chimney. It is noted that neither the claims nor the specification provide a specific definition for chimney. The examiner maintains that the fluid conduit (32) in Yamase has a structure that can be considered to be a chimney. 
	The examiner notes that stiction is defined as the friction which tends to prevent stationary surfaces from being set in motion. There is inherently friction between the O-ring seal and the filter cartridge and the O-ring seal and the chimney in Yamase. Therefore, there is inherently some level of stiction. Applicant argues that Yamase requires the head to be connected in order for the seal to be maintained in position. Yamase is only describing the operation of filter apparatus where both the filter cartridge and bowl are installed. The examiner interprets paragraph [0055], to mean that when the filter apparatus is fully assembled a seal is formed between the filter cartridge (24) and the chimney (32). This does not mean that there is no stiction between the O-ring seal (92) and the filter cartridge or chimney. While Yamase may not specifically disclose the connection between the filter cartridge (24) and the bowl (22) prevents the filter cartridge form being retained by the filter head via stiction during disassembly of the bowl from the head, the examiner maintains that the structure of Yamase is the same to perform this feature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773